DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendments and remarks filed May 24, 2021, amended claim 6 is acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "actuation translator" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0281844 to Karino et al. 
In regard to claim 1, Karino et al. disclose an imaging apparatus, comprising: a sheath 6 (see paragraphs 0073-0076); an imaging element 2/12 disposed in the sheath (see paragraphs 0042-0057); an ancillary channel associated with the sheath (see paragraphs 0073-0076); and a tissue management device 3 disposed in the ancillary channel, the tissue management device configured to be deployable and retractable via the ancillary channel (See Figs. 1-2 and paragraphs 0069-0072). 
In regard to claim 2, Karino et al. disclose an imaging apparatus, wherein the ancillary channel is alongside of the sheath (See Figs. 1-2 and paragraphs 0073-0076).
In regard to claim 3, Karino et al. disclose an imaging apparatus, wherein the imaging element is disposed in a portion of the sheath associated with a distal exit of the ancillary channel (See Figs. 1-2 and paragraphs 0042-0057).
In regard to claim 4, Karino et al. disclose an imaging apparatus, wherein the tissue management device is configured to be introducible and removable via the ancillary channel (See Figs. 1-2 and paragraphs 0069-0072).
In regard to claim 5, Karino et al. disclose an imaging apparatus, further comprising an actuation translator coupled to the imaging element, the actuation translator configured to rotate and translate the imaging element (See Figs. 1-2 and paragraphs 0042-0057).
In regard to claim 6, Karino et al. disclose an imaging apparatus, wherein the actuation translator is a member of a group consisting of a motor 8 and a piezoelectric actuator (See Figs. 1-2 and paragraphs 0042-0057).
In regard to claim 7, Karino et al. disclose an imaging apparatus, further comprising an inflatable balloon 6a associated with the sheath, the inflatable balloon configured to be inflatable via the sheath (See Figs. 1-2 and paragraphs 0073-0076).
Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0281844 to Sung et al. 
In regard to claim 1, Sung et al. disclose an imaging apparatus, comprising: a sheath 210; an imaging element 240 disposed in the sheath; an ancillary channel 216b associated with the sheath; and a tissue management device 220 disposed in the ancillary channel, the tissue management device configured to be deployable and retractable via the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075). 
In regard to claim 2, Sung et al. disclose an imaging apparatus, wherein the ancillary channel is alongside of the sheath (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 3, Sung et al. disclose an imaging apparatus, wherein the imaging element is disposed in a portion of the sheath associated with a distal exit of the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 4, Sung et al. disclose an imaging apparatus, wherein the tissue management device is configured to be introducible and removable via the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 5, Sung et al. disclose an imaging apparatus, further comprising an actuation translator coupled to the imaging element, the actuation translator configured to rotate and translate the imaging element (See Figs. 4a-b and paragraphs 0073-0075, 0077).
In regard to claim 7, Sung et al. disclose an imaging apparatus, further comprising an inflatable balloon 230 associated with the sheath, the inflatable balloon configured to be inflatable via the sheath (See Figs. 5a-b and paragraphs 0080-0084).
In regard to claim 9, Sung et al. disclose an imaging apparatus, further comprising one or more registration markers associated with the sheath, the one or more registration markers configured to provide contrast to two or more imaging modalities (see paragraphs 0007 and 0096).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281844 to Karino et al. in view of U.S. Patent No. 8,465,420 to Ostrovsky et al.  
In regard to claim 9, Karino et al. disclose an imaging apparatus, comprising: a sheath 6, an imaging element 2/12, an ancillary channel associated with the sheath and a tissue management device 3/4 disposed in the ancillary channel, (See rejections above) but are silent with respect to further comprising one or more registration markers associated with the sheath, the one or more registration markers configured to provide contrast to two or more imaging modalities.  Ostrovsky et al. teach of an analogous endoscopic device wherein the insertion body may be provided with radiopaque markers of materials to ensure proper positioning of the device within the body.  Specifically, to ensure proper positioning, it is desirable for the articulation mechanism 10 to be visible using fluoroscopy, echocardiography, intravascular ultrasound, angioscopy, or another means of visualization. Where fluoroscopy is utilized, any or all of the articulation mechanism may be coated with radiopaque material, or a radiopaque marker R may be included on any portion of the device that would be useful to visualize. One example of a radiopaque material that can be used is barium sulfate. Radiopaque markers R can be made from any of a number of materials including, for example, gold, platinum, or tungsten (See Col. 5, Line 61 – Col. 6, Line 4).  It would have been obvious to one skilled in the art at the time the invention was made to provide radiopaque marker to the sheath of Karino et al. to ensure proper positioning of the device during a surgical procedures as taught by Ostrovsky et al. and is extremely well known in the art.  
Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. an ancillary channel formed within a wall of the sheath) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant states that Karino et al. fail to disclose “an ancillary channel associated with the sheath”.  Examiner strongly disagrees.  As admitted by Applicant (see pg. 7 or remarks), Karino et al. disclose a tube hole 4a through which the guide wire 3 extends and is ancillary to the sensor section 12 of probe 2 (See Figs. 1-2).   The term “associated” by definition means “to connect or bring into relation” (see https://www.dictionary.com/browse/associated).  Probe 2 is inserted into and through the guide sheath 6 (see paragraphs 0073-0076), and thus the channel within probe 2 is undoubtedly “associated with” the guide sheath.  As broadly as claimed, Karino et al. meet the current limitations of the recited claims.  
Furthermore, Applicant failed to address the rejections made in view of Sung et al. (U.S. Patent Application Publication No. 2013/0281844).  The claims stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0281844 to Sung et al. as previously presented in the Office Action mailed November 24, 2020.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/27/2021